DETAILED ACTION

This action is in response to the Request to Continued Examination (RCE) 03/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/08/2021 has been entered.

Claim Objections
According to “Manner of making amendments in applications” found in 37 CFR 1.121(c)(2) of MPEP, “When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text.” Therefore, the limitation of claim 13 “due to a subsequently connected load, wherein the subsequently connected load is a most-recently physically connected load to the power distribution device” should have been underlined as it corresponds to added new limitation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The following limitations of claim 19 are interpreted in accordance with 35 U.S.C. 112(f):
“means for selecting, based on the output power and a switching device selection, at least one output of the plurality of outputs to disable” – corresponding to the switches 126 (Fig. 1)
“means for disabling the selected at least one output from providing the output power” – corresponding to the controller 110 (Fig. 1)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 8 – 9, 13 – 16, 19 – 20, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2017/0279273; (hereinafter Tischer).

Regarding claim 1, Tischer [e.g. Figs. 2 - 3] discloses a power distribution device comprising: an input configured to receive input power [e.g. 202, 220]; a plurality of outputs [e.g. Bank 1 – Bank 6], each output of the plurality of outputs being configured to provide 5output power, and being coupled to the input [e.g. as shown]; a plurality of loads [e.g. loads connected to Bank 1 – Bank 6], each load of the plurality of loads being coupled to the plurality of outputs [e.g. paragraph 041 recites “electrical loads attached to the power outputs 204”]; a plurality of switching devices [e.g. RLY1- RLY6], each switching device of the plurality of switching devices being coupled to a respective output of the plurality of outputs [e.g. as shown]; and a controller [e.g. 208, 210] coupled to each switching device of the plurality of switching devices, the controller being configured to: 10receive power information indicative of the output power provided by each output of the plurality of outputs [e.g. paragraph 045 - 046 recites “a single current sensor 210 is used to measure current drawn by each of the electrical power outlets 204. It is also contemplated that multiple current sensors could be used to more quickly (e.g., simultaneously) measure currents drawn by multiple electrical power outputs. For example, a current sensor could be positioned along each of the circuit branches leading to a particular power output 204”]; make a determination, based on the power information, that an overcurrent condition exists [e.g. Fig. 3; step 314] due to a subsequently connected load [e.g. subsequent iterations (see paragraph 085)], wherein the subsequently connected load is a most-recently physically connected load to the power distribution device and is connected after a previously connected load [e.g. paragraph 085 recites “After applying power to one of the load groups in step 310, the method 300 determines whether all load groups have received power at step 314. If not, the method advances to the next load group in the power sequence (316) and switches power to the next load group. After all load groups have been powered according to the power sequence, the method 300 returns to the beginning of the process to re-measure the currents of the switched outputs and switched loads (306), re-measure the currents of each un-switched device (assuming the presence of one or more un-switched devices) and re-determine the switched current limit (304) to the extent necessary”]; select at least one switching device of the plurality of switching 15 devices to disable based on the power information and based on the determination that the overcurrent condition exists due to the subsequently connected load and a switching device selection implementation [e.g. paragraph 085-086 recites “Upon detecting (314) an increase in the current rising above the switched current limit, the method 300 may interrupt the current activities to once again start the process at the beginning so that the currents can be re-measured and the switched electrical loads can be re-grouped as necessary to prevent an immediate overcurrent event. In addition, the switched current limit can be adjusted as necessary based on the detected increase in current. For example, if a user abruptly turns on a device connected to an un-switched power output causing an increase in un-switched current flow, the switched current limit can be adjusted to reflect the decrease in available current for the switched loads, thus giving priority to the un-switched load”]; and disable the at least one selected switching device [e.g. paragraph 086]. 

Regarding claim 2, Tischer [e.g. Figs. 2 - 3] discloses wherein the controller is configured to select the at least one switching device of the plurality of switching devices to disable based on a 20 change in load of an output coupled to the at least one switching device [e.g. Fig. 3; step 314 and paragraphs 085-086 as stated above with respect to claim 1].

Regarding claim 3, Tischer [e.g. Figs. 2 - 3] discloses wherein the controller is configured to store [e.g. processing component 224 including memory, paragraph 044] a priority list of switching devices to disable, and wherein the controller is configured to select the at least one switching device to disable based on the priority list [e.g. paragraph 051 recites “Powering electrical loads through the un-switched power outputs allows the load management system 200 to prioritize electrical power distribution for those loads over the loads connected to the switched power outputs 204.” Paragraph 073 recites “In some cases the method 300 also allows for prioritizing distribution of the input power. For example, in some cases priority is given to certain un-switched loads to provide full operation on-demand.  In some cases power remaining after providing for the un-switched loads is applied to lower priority loads and may be switched between a between groups of lower priority loads to maximize the capability of the remaining input power.” Paragraph 086 recites “if a user abruptly turns on a device connected to an un-switched power output causing an increase in un-switched current flow, the switched current limit can be adjusted to reflect the decrease in available current for the switched loads, thus giving priority to the un-switched load”].25  
Regarding claim 8, Tischer [e.g. Figs. 2 - 3] discloses wherein disabling the at least one switching device includes transmitting, by the controller, one or more control signals to the relay to actuate the relay to an open and non-conducting position [e.g. paragraph 043 recites “The switches 206 are coupled to the controller 208, which operates the switches through, e.g., low-level control logic signals.”].15  
Regarding claim 9, Tischer [e.g. Figs. 2 - 3] discloses further comprising a circuit breaker coupled to the input [e.g. 220].  

Regarding claim 13, Tischer [e.g. Figs. 2 - 3] discloses a method of operating a power distribution device having an input to receive input power [e.g. 202, 220], and a plurality of outputs [e.g. Bank 1 – Bank 6] each coupled to a respective switching device of a plurality of switching devices [e.g. RLY1- RLY6] and configured to provide output power and a plurality of loads [e.g. loads connected to Bank 1 – Bank 6], each load of the plurality of loads being coupled to the plurality of outputs [e.g. paragraph 041 recites “electrical loads attached to the power outputs 204”], the method including: receiving [e.g. 208] power information indicative of the output power provided by each output of 5the plurality of outputs [e.g. paragraph 045 - 046 recites “a single current sensor 210 is used to measure current drawn by each of the electrical power outlets 204. It is also contemplated that multiple current sensors could be used to more quickly (e.g., simultaneously) measure currents drawn by multiple electrical power outputs. For example, a current sensor could be positioned along each of the circuit branches leading to a particular power output 204”]; make a determination, based on the power information, that an overcurrent condition exists [e.g. Fig. 3; step 314] due to a subsequently connected load [e.g. subsequent iterations (see paragraph 085)], wherein the subsequently connected load is a most-recently physically connected load to the power distribution device and is connected after a previously connected load [e.g. paragraph 085 recites “After applying power to one of the load groups in step 310, the method 300 determines whether all load groups have received power at step 314. If not, the method advances to the next load group in the power sequence (316) and switches power to the next load group. After all load groups have been powered according to the power sequence, the method 300 returns to the beginning of the process to re-measure the currents of the switched outputs and switched loads (306), re-measure the currents of each un-switched device (assuming the presence of one or more un-switched devices) and re-determine the switched current limit (304) to the extent necessary”]; selecting at least one switching device of the plurality of switching devices to disable based on the power information and based on the determination that the overcurrent condition exists due to the subsequently connected load, and a switching device selection implementation [e.g. paragraph 085-086 recites “Upon detecting (314) an increase in the current rising above the switched current limit, the method 300 may interrupt the current activities to once again start the process at the beginning so that the currents can be re-measured and the switched electrical loads can be re-grouped as necessary to prevent an immediate overcurrent event.  In addition, the switched current limit can be adjusted as necessary based on the detected increase in current. For example, if a user abruptly turns on a device connected to an un-switched power output causing an increase in un-switched current flow, the switched current limit can be adjusted to reflect the decrease in available current for the switched loads, thus giving priority to the un-switched load”]; and10 disabling the at least one selected switching device [e.g. paragraph 086]. 

Regarding claim 14, Tischer [e.g. Figs. 2 - 3] discloses wherein selecting at least one switching device of the plurality of switching devices to disable includes selecting at least one switching device based on a change in load of an output coupled to the at least one switching device [e.g. Fig. 3; step 314 and paragraphs 085-086 as stated above with respect to claim 13].

Regarding claim 15, Tischer [e.g. Figs. 2 - 3] discloses further comprising storing [e.g. processing component 224 including memory, paragraph 044] a priority list of switching devices to disable, and wherein selecting at least one switching device to disable includes selecting at least one lowest-priority switching device to disable from the priority list [e.g. paragraph 051 recites “Powering electrical loads through the un-switched power outputs allows the load management system 200 to prioritize electrical power distribution for those loads over the loads connected to the switched power outputs 204.” Paragraph 073 recites “In some cases the method 300 also allows for prioritizing distribution of the input power. For example, in some cases priority is given to certain un-switched loads to provide full operation on-demand.  In some cases power remaining after providing for the un-switched loads is applied to lower priority loads and may be switched between a between groups of lower priority loads to maximize the capability of the remaining input power.” Paragraph 086 recites “if a user abruptly turns on a device connected to an un-switched power output causing an increase in un-switched current flow, the switched current limit can be adjusted to reflect the decrease in available current for the switched loads, thus giving priority to the un-switched load”].

Regarding claim 16, Tischer [e.g. Figs. 2 - 3] discloses wherein selecting at least one switching device of the plurality of switching devices to disable includes: generating, based on the power information, a priority list of switching devices to disable; and selecting at least one lowest-priority switching device to disable from the priority list [e.g. paragraph 051 recites “Powering electrical loads through the un-switched power outputs allows the load management system 200 to prioritize electrical power distribution for those loads over the loads connected to the switched power outputs 204.” Paragraph 073 recites “In some cases the method 300 also allows for prioritizing distribution of the input power. For example, in some cases priority is given to certain un-switched loads to provide full operation on-demand.  In some cases power remaining after providing for the un-switched loads is applied to lower priority loads and may be switched between a between groups of lower priority loads to maximize the capability of the remaining input power.” Paragraph 086 recites “if a user abruptly turns on a device connected to an un-switched power output causing an increase in un-switched current flow, the switched current limit can be adjusted to reflect the decrease in available current for the switched loads, thus giving priority to the un-switched load”]. 


Regarding claim 19, Tischer [e.g. Figs. 2 - 3] discloses a power distribution system comprising: an input configured to receive input power [e.g. 202, 220]; a plurality of outputs [e.g. Bank 1 – Bank 6], each output being configured to provide output power; a plurality of loads [e.g. loads connected to Bank 1 – Bank 6], each load of the plurality of loads being coupled to the plurality of outputs [e.g. paragraph 041 recites “electrical loads attached to the power outputs 204”]; means for selecting [e.g. 208], at least one output of the plurality of outputs to disable based on the output power [e.g. using sensor(s) 210; paragraph 045 - 046 recites “a single current sensor 210 is used to measure current drawn by each of the electrical power outlets 204. It is also contemplated that multiple current sensors could be used to more quickly (e.g., simultaneously) measure currents drawn by multiple electrical power outputs. For example, a current sensor could be positioned along each of the circuit branches leading to a particular power output 204”], a switching device selection implementation [e.g. paragraph 085-086 recites “Upon detecting (314) an increase in the current rising above the switched current limit, the method 300 may interrupt the current activities to once again start the process at the beginning so that the currents can be re-measured and the switched electrical loads can be re-grouped as necessary to prevent an immediate overcurrent event. In addition, the switched current limit can be adjusted as necessary based on the detected increase in current. For example, if a user abruptly turns on a device connected to an un-switched power output causing an increase in un-switched current flow, the switched current limit can be adjusted to reflect the decrease in available current for the switched loads, thus giving priority to the un-switched load”], and a determination that an overcurrent condition exists [e.g. Fig. 3; step 314] due to a subsequently connected load  [e.g. subsequent iterations (see paragraph 085)], wherein the subsequently connected load is a most recently physically connected load to the power distribution device and is connected after a previously connected load [e.g. paragraph 085 recites “After applying power to one of the load groups in step 310, the method 300 determines whether all load groups have received power at step 314. If not, the method advances to the next load group in the power sequence (316) and switches power to the next load group. After all load groups have been powered according to the power sequence, the method 300 returns to the beginning of the process to re-measure the currents of the switched outputs and switched loads (306), re-measure the currents of each un-switched device (assuming the presence of one or more un-switched devices) and re-determine the switched current limit (304) to the extent necessary”]; and means for disabling [e.g. 206] the selected at least one output from providing the output power.

Regarding claim 20, Tischer [e.g. Figs. 2 - 3] discloses further comprising a sense circuit 20 [e.g. 210] configured to determine power characteristic information indicative of the output power [e.g. paragraph 045 - 046 recites “a single current sensor 210 is used to measure current drawn by each of the electrical power outlets 204. It is also contemplated that multiple current sensors could be used to more quickly (e.g., simultaneously) measure currents drawn by multiple electrical power outputs. For example, a current sensor could be positioned along each of the circuit branches leading to a particular power output 204”].

Regarding claim 22 and claim 24, Tischer [e.g. Figs. 2 - 3] discloses wherein selecting based on the switching device selection implementation comprises selecting based on a dynamic determination based on a determined criticality of a mode of operation of a load [e.g. paragraph 085 recites “After applying power to one of the load groups in step 310, the method 300 determines whether all load groups have received power at step 314. If not, the method advances to the next load group in the power sequence (316) and switches power to the next load group. After all load groups have been powered according to the power sequence, the method 300 returns to the beginning of the process to re-measure the currents of the switched outputs and switched loads (306), re-measure the currents of each un-switched device (assuming the presence of one or more un-switched devices) and re-determine the switched current limit (304) to the extent necessary. Based on this updated information, the method re-groups (308) the switched outputs/loads. During re-grouping, the same procedure of maximizing the number of switched outputs/loads in each load group can be followed in certain instances. Using the same procedure during the second and subsequent iterations of this process can be especially useful for charging batteries.  For example, as previous cycles increase the charge of the batteries, an increasing number of batteries (i.e., switched loads) can be included in the same load group.  Depending upon the extent of the re-grouping, the power sequence may be revised to activate switches for applying power to the desired switched outputs/loads. The process of re-measuring currents and regrouping switched outputs/loads continues as needed until power is no longer needed or a change in the process is necessary”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischer in view of US Patent No. 7,903,382; (hereinafter Premerlani).

Regarding claim 10, Tischer fails to disclose wherein the controller is configured to disable the at least one switching device based on a current rating of the circuit breaker.20  
Premerlani teaches wherein the controller is configured to disable the at least one switching device based on a current rating of the circuit breaker [e.g. claim 1 recites “the over-current protective component is configured to open the micro-electromechanical system switching devices of the switching circuit prior to tripping of the circuit breaker component responsive to an over-current condition… backing up the circuit breaker component with the plurality of micro-electromechanical system switching devices to prevent the circuit breaker component from opening at values of current above an interrupting capacity of the circuit breaker component, thereby boosting an interruption rating of the circuit breaker component”].20  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tischer by wherein the controller is configured to disable the at least one switching device based on a current rating of the circuit breaker as taught by Wang in order of being able to determine whether the current value of a current output by one of the switches exceeds the current value set so as to provide over-current protection.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischer in view of US Pub. No. 2010/0314949; (hereinafter Dubose).

Regarding claim 11, Tischer fails to disclose further comprising a plurality of Light- Emitting Diode (LED) indicators, each corresponding to an output of the plurality of outputs, wherein the controller is configured to illuminate at least one LED indicator of the plurality of LED indicators corresponding to the at least one switching device.25  
Dubose [e.g. Figs. 1A-2] teaches further comprising a plurality of Light- Emitting Diode (LED) indicators, each corresponding to an output of the plurality of outputs, wherein the controller is configured to illuminate at least one LED indicator of the plurality of LED indicators corresponding to the at least one switching device [e.g. Fig. 2; 233; paragraph 047 recites “power strip 100 includes LED indicators, which may indicate whether an outlet is connected to the power line and drawing a load current.  The LED indicators may indicate whether an outlet is active, that is, power is drawn by an electronic device and/or the outlet has power available even if an electronic device is not connected.  In addition, a pulsing LED may be used to show when power testing is being done or to indicate the "heartbeat" of sleep mode recharging”].25  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tischer by further comprising a plurality of Light- Emitting Diode (LED) indicators, each corresponding to an output of the plurality of outputs, wherein the controller is configured to illuminate at least one LED indicator of the plurality of LED indicators corresponding to the at least one switching device as taught by Dubose in order of being able to indicate whether an outlet is connected to the power line and drawing a load current, indicate whether an outlet is active, that is, power is drawn by an electronic device and/or the outlet has power available even if an electronic device is not connected, and/or to show when power testing is being done or to indicate the "heartbeat" of sleep mode recharging.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischer in view of US Pub. No. 2016/0195911; (hereinafter Chapel).

Regarding claim 12, Tischer fails to disclose further comprising a piezoelectric buzzer, wherein the controller is configured to control the piezoelectric buzzer to produce a sound indicative of the at least one selected switching device being disabled.18 Attorney Docket No. A2000-759519(APC-0673-US-NP)  
Chapel teaches further comprising a piezoelectric buzzer, wherein the controller is configured to control the piezoelectric buzzer to produce a sound indicative of the at least one selected switching device being disabled [e.g. paragraph 321 teaches “when the micro-ATS 700 output current exceeds the pre-defined limits (e.g., substantially like a 14.5-Amp fast-blow fuse), an indicator is illuminated that indicates the micro-ATS 700 disconnected the load from the source, and a buzzer sounds to warn the user that the micro-ATS 700 has disconnected the load”. Further, paragraph 0332 refers to the buzzer as a piezo-electric buzzer: “initiating the clear state (i.e. "off") condition without sounding the piezoelectric buzzer”].18 Attorney Docket No. A2000-759519(APC-0673-US-NP)  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tischer by further comprising a piezoelectric buzzer, wherein the controller is configured to control the piezoelectric buzzer to produce a sound indicative of the at least one selected switching device being disabled as taught by Chapel in order of being able to warn the user that the switch has disconnected the load.

Claim(s) 17 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tischer in view of US Patent No. 5,844,326; (hereinafter Proctor).

Regarding claim 17,  Tischer fails to disclose wherein generating the priority list of switching devices to disable includes: determining, based on the power information, that at least one output of the plurality of outputs is drawing more current than the power distribution device is rated to provide; and19 Attorney Docket No. A2000-759519(APC-0673-US-NP) assigning, responsive to determining that the at least one output is drawing more current than the power distribution device is rated to provide, a lowest priority to at least one switching device corresponding to the at least one output. 5  
Proctor [e.g. Fig. 5] teaches wherein generating the priority list of switching devices to disable includes: determining, based on the power information, that at least one output of the plurality of outputs is drawing more current than the power distribution device is rated to provide; and19 Attorney Docket No. A2000-759519(APC-0673-US-NP) assigning, responsive to determining that the at least one output is drawing more current than the power distribution device is rated to provide, a lowest priority to at least one switching device corresponding to the at least one output [e.g. col. 7, lines 49 – 55 recites “In response to an over -current condition, the managed receptacles 186-194 are disabled on a ranked priority basis. Thus, the lowest ranked receptacle 194 is first disabled, followed by the next lowest ranked receptacle 192 and each of the remaining receptacles 190, 188, 186, in order as necessary to eliminate the over -current state”]. 5  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tischer by wherein generating the priority list of switching devices to disable includes: determining, based on the power information, that at least one output of the plurality of outputs is drawing more current than the power distribution device is rated to provide; and  assigning, responsive to determining that the at least one output is drawing more current than the power distribution device is rated to provide, a lowest priority to at least one switching device corresponding to the at least one output ed as taught by Proctor in order of being able to provide rank-ordered over -current protection so as to provide priority to essential loads.

Regarding claim 18,  Tischer fails to disclose wherein at least one output is coupled to a load, and wherein generating the priority list of switching devices to disable includes: determining, based on the power information, a criticality of a mode of operation of each load [e.g. by ranking receptacles, see below] corresponding to a respective output of the at least one output; and assigning a lowest priority to a switching device corresponding to an output coupled to a 10 load in a lowest-criticality mode of operation.
Proctor [e.g. Fig. 5] teaches wherein at least one output is coupled to a load, and wherein generating the priority list of switching devices to disable includes: determining, based on the power information, a criticality of a mode of operation of each load [e.g. by ranking receptacles, see below] corresponding to a respective output of the at least one output; and assigning a lowest priority to a switching device corresponding to an output coupled to a 10 load in a lowest-criticality mode of operation [e.g. col. 7, lines 49 – 55 recites “In response to an over -current condition, the managed receptacles 186-194 are disabled on a ranked priority basis. Thus, the lowest ranked receptacle 194 is first disabled, followed by the next lowest ranked receptacle 192 and each of the remaining receptacles 190, 188, 186, in order as necessary to eliminate the over -current state”]. 5 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Tischer by wherein at least one output is coupled to a load, and wherein generating the priority list of switching devices to disable includes: determining, based on the power information, a criticality of a mode of operation of each load corresponding to a respective output of the at least one output; and assigning a lowest priority to a switching device corresponding to an output coupled to a  load in a lowest-criticality mode of operation as taught by Proctor in order of being able to provide rank-ordered over -current protection so as to provide priority to essential loads.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/            Primary Examiner, Art Unit 2838